IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


IN THE INTEREST OF: C.B., A MINOR   : No. 457 EAL 2021
                                    :
                                    :
PETITION OF: A.B., FATHER           : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court

IN THE INTEREST OF: K.B., A MINOR   : No. 458 EAL 2021
                                    :
                                    :
PETITION OF: A.B., FATHER           : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court

IN THE INTEREST OF: A.B., A MINOR   : No. 459 EAL 2021
                                    :
                                    :
PETITION OF: A.B., FATHER           : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court

IN THE INTEREST OF: C.B., A MINOR   : No. 460 EAL 2021
                                    :
                                    :
PETITION OF: S.B., MOTHER           : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court

IN THE INTEREST OF: K.B., A MINOR   : No. 461 EAL 2021
                                    :
                                    :
APPEAL OF: S.B., MOTHER             : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court

IN THE INTEREST OF: A.B., A MINOR   : No. 462 EAL 2021
                                    :
                                    :
PETITION OF: S.B., MOTHER           : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court

IN THE INTEREST OF: Y.C., A MINOR   : No. 463 EAL 2021
                                    :
                                    :
PETITION OF: S.B., MOTHER           : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court
                                     ORDER



PER CURIAM

     AND NOW, this 3rd day of January, 2022, the Petition for Allowance of Appeal is

DENIED.




[457 EAL 2021, 458 EAL 2021, 459 EAL 2021, 460 EAL 2021, 461 EAL 2021, 462 EAL
                          2021 and 463 EAL 2021] - 2